DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Smith on 06/17/2022.

The application has been amended as follows: 

In claim 104, on line 5, change “a shaft of an endoscope” to “a shaft of the endoscope”.
In claim 118, on both lines 4-5, change “an endoscope” to “the endoscope”.
In claim 118, on lines 8-9, change “but at least 5 centimeters” to “and spaced”.
In claim 125, on line 1, change “the greatest width” to “a greatest width”.

Reasons for Allowance
Claims 104-118 and 122-125 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 104 recites, inter alia, “a system of an endoscope and at least two discretely spaced attachable structures for performing an endoscopy procedure without insufflation, the system comprising an assembly of attachable structures, including: a first, proximally positioned attachable structure, the first attachable structure being flexible, configured to be operatively attached in direct contact with a shaft of an endoscope, movable along the shaft of the endoscope, and positionable at a first location along the shaft of the endoscope; a second, distally positioned attachable structure, the second attachable structure being flexible, configured to be operatively attached in direct contact with the shaft of the endoscope, movable along the shaft of the endoscope, and positionable at a second location spaced distally from the first location and spaced from a distal end of the endoscope; and a length of at least 5 centimeters between the first, proximally positioned attachable structure and the second, distally positioned attachable structure; wherein the assembly of attachable structures pleats an intestine during the endoscopy procedure; and wherein each of the first and second attachable structures comprise: a body formed of a flexible material and having an inner surface and an outer surface, the inner surface defining a passageway for passage of the endoscope there through, the passageway having a proximal opening, a distal opening, a central longitudinal axis extending through the passageway, and a length of 20 millimeters or less measured between the proximal opening and the distal opening; and Page3 of 9 a plurality of flexible appendages formed as continuous extensions of the body material, the plurality of flexible appendages extending outwardly from the outer surface of the body and culminating in appendage tips; wherein the appendages in a first position are biased toward the proximal opening of the body at a first acute angle relative to the longitudinal axis of the body; and wherein the appendages are movable to a second position with the appendage tips pointing away from the proximal opening of the body at a second acute angle relative to the longitudinal axis of the body” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 104, these claims are allowable over the prior art of record. Additionally, independent claim 118 is allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 17, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795